       Case 3:20-cv-00171-MMD-CLB Document 31 Filed 01/28/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      JOHN HEBBRING,
4                                                        3:20-cv-0171-MMD-CLB
                                   Plaintiffs,
5         v.
                                                         ORDER
6      GALDAMEZ TRUCKING, et al.,
7
                                 Defendants.
8
9           Sean P. Rose, Esq. of the Rose Law Office and Thomas R. Brennan, Esq. of Durney
10   & Brennan filed a motion to withdraw as counsel for plaintiff, John Hebbring (ECF No. 28/30).
11   No opposition was filed. Pursuant to Local Rule 7-2(d), the failure of an opposing party to
12   file points and authorities in response to any motion . . . shall constitute a consent to the
13   granting of the motion. Therefore,
14          IT IS ORDERED that the motion to withdraw as counsel (ECF No. 28/30) is
15   GRANTED. A copy of this order and all documents hereafter filed shall be served on plaintiff

16   via regular mail at the following address:

17                                      John Hebbring
18                                      17353 Lahontan Dam Rd.
                                        Fallon, NV 89406
19             DATED: January 28, 2021.
20

21                                                ______________________________________
22                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27



                                                     1
